 1
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9
     CHARLES GASPARD, et al.,                     Case No. 1:18-cv-01199-AWI-EPG
10
                    Plaintiffs,                   FINDINGS AND RECOMMENDATIONS
11                                                RECOMMENDING THAT THIS ACTION BE
                   v.                             DISMISSED, WITHOUT PREJUDICE
12
     THE BREAKFAST TOMS, et al.,                  OBJECTIONS, IF ANY, DUE WITHIN
13                                                FOURTEEN (14) DAYS
                        Defendants.
14
15
            On August 31, 2018, Charles Gaspard and Daveigh Schwallier (collectively,
16
     “Plaintiffs”), proceeding pro se, commenced this action by filing a Complaint against The
17
     Breakfast Toms and Cathy Chase (“Defendants”). (ECF No. 1.) Plaintiff Gaspard is currently
18
     confined to Louisiana State Penitentiary. Id. Plaintiff Gaspard alleges that on an unspecified
19
     date he formed a group on myspace.com called “The Breakfast Toms” with Plaintiff Schwallier
20
     and her friends Id. The group was formed by mutual consent, and by “two informal, written,
21
     bilateral, onerous, commutative, nominate contracts,” including contracts with certain third-
22
     party beneficiaries. Id. Under the contract, Plaintiff Gaspard was to collect information from
23
     Plaintiff Schwallier about abuses and crimes committed by Defendant Chase and to report said
24
     abuses and crimes to the Federal Bureau of Investigation. Id. Defendant The Breakfast Toms
25
     failed to perform under the contract and exhibited bad faith by aiding Defendant Chase in
26
     attempting to convince Plaintiff Gaspard that Defendant Chase was not abusing Plaintiff
27
     Schwallier and Plaintiff Schwallier did not want to communicate with Plaintiff Gaspard. Id.
28
            On August 31, 2018, Plaintiff Gaspard also filed a motion to stay this action. (ECF No.


                                                     1
 1   2.) Plaintiffs sought to stay the action because they are unable to determine the proper venue in
 2   which to file their claims, and have filed over six duplicate actions in district courts across the
 3   country. Id. Plaintiffs further explained that they wish to proceed in forma pauperis, but are
 4   unwilling to expend their resources to file an application to proceed without prepayment of the
 5   filing fee in all six cases. Id.
 6            On September 13, 2018, the Court issued a minute order denying the motion to stay and
 7   directing Plaintiffs to file an application to proceed in forma pauperis or to pay the required
 8   filing fee within fourteen days. (ECF No. 3.) The order also provided, “No extension of time
 9   will be granted. If Plaintiffs fail to file an application to proceed in forma pauperis or to pay the
10   required filing fee within the specified time, this action will be dismissed pursuant to 28 U.S.C.
11   § 1914.” Id. The fourteen-day period has expired, and Plaintiffs have failed to pay the filing
12   fee, submit an application to proceed in forma pauperis, or otherwise respond to the Court’s
13   order.
14            Accordingly, IT IS HEREBY RECOMMENDED that:
15            1. This action be dismissed, without prejudice, for Plaintiffs’ failure to pay the filing
16               fee pursuant to 28 U.S.C. § 1914 or to file an application to proceed in forma
17               pauperis pursuant to 28 U.S.C. § 1915; and
18            2. The Clerk of Court be directed to close this case.
19            These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
21   days after being served with these findings and recommendations, Plaintiffs may file written
22   objections with the court. Such a document should be captioned “Objections to Magistrate
23   Judge’s Findings and Recommendations.”
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\



                                                       2
 1          Plaintiffs are advised that failure to file objections within the specified time may result
 2   in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)
 3   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5
 6
        Dated:     October 5, 2018                              /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
